           UNANIMOUS WRITTEN CONSENT OF THE BOARD OF TRUSTEES
                                   OF
                             ASTRIA HEALTH

       The board of trustees (the “Board”) of Astria Health (the “Company”), hereby adopts the
following resolutions by unanimous written consent:

    A. Chapter 11 Case:
                WHEREAS, the Board has considered the financial and operational aspects of the
         Company and the Company’s business, and the recommendations of the Company’s
         professionals and advisors;

                  WHEREAS, the Board has reviewed the historical performance of the Company,
         the market for the Company’s assets and services, and the current and long-term
         liabilities of the Company; and

                WHEREAS, the Board has reviewed, considered, and received the
         recommendations of the senior management of the Company, including the
         recommendation of John M. Gallagher, the President and Chief Executive Officer, that
         the Company file a voluntary petition under chapter 11 of title 11 of the United States
         Code (the “Bankruptcy Code”) commencing a bankruptcy case (the “Chapter 11 Case”)
         in the United States Bankruptcy Court for the Eastern District of Washington (the
         “Bankruptcy Court”) on behalf of the Company, and the Company’s professionals and
         advisors as to the terms of the proposed restructuring to be implemented during the
         course of the Chapter 11 Case of the Company.

                 NOW, THEREFORE, BE IT RESOLVED: That in the judgment of the Board, it
         is necessary, advisable and in the best interests of this Company, having considered the
         charitable mission of the Company, as well as the interests of creditors and other
         interested parties, that a voluntary petition be filed by the Company under the provisions
         of chapter 11 of the Bankruptcy Code;

                  BE IT FURTHER RESOLVED, that as the Sole Member and/or Parent of various
         affiliates and subsidiaries, and upon the recommendation of the CEO, in consultation
         with the Company’s professionals, it is the judgment of the Board that it is necessary,
         advisable, and in the best interest of the Company’s affiliates and or subsidiaries, having
         considered the charitable mission of the affiliates and or subsidiaries as appropriate, as
         well as the interests of creditors and other interested parties, that voluntary petitions be
         filed by the Company’s affiliates and or subsidiaries under the provisions of the
         Bankruptcy Code;

                 BE IT FURTHER RESOLVED, that John M. Gallagher, in his discretion, is
         hereby is authorized and directed on behalf of and in the name of the Company to execute
         and file and to cause counsel for the Company to prepare with assistance of the Company
         as appropriate all petitions, schedules, lists and other papers, documents and pleadings in
         connection with the Company’s bankruptcy case, and to take any and all action which he
         deems necessary and proper in connection with the Company’s bankruptcy case;

                                                   1
110748565\V-4


    19-01189-11       Doc 1-2     Filed 05/06/19       Entered 05/06/19 08:53:25       Pg 1 of 9
                 BE IT FURTHER RESOLVED, that the Company in general and John M.
         Gallagher in particular, hereby is authorized and empowered to take or cause to be taken
         any and all such other and further action, and to execute, acknowledge, deliver and file
         any and all such instruments as it, in its discretion, may deem necessary or advisable in
         order to carry out the purpose and intent of the foregoing resolutions; and

                 BE IT FURTHER RESOLVED, that all of the acts and transactions relating to
         matters contemplated by the foregoing resolutions of management and members of the
         Board of the Company, in the name and on behalf of the Company, which acts would
         have been approved by the foregoing resolutions except that such acts were taken prior to
         the execution of these resolutions, are hereby in all respects confirmed, approved, and
         ratified.

    B. Retention of Advisors:
                 WHEREAS, the Board has determined, in the good-faith exercise of its
         reasonable business judgment, that it is necessary, advisable and in the best interests of
         the Company, having considered the interests of creditors and other interested parties, to
         employ the law firm of Dentons US, LLP as general bankruptcy counsel to the Company
         to represent and assist the Company in carrying out its duties under the Bankruptcy Code,
         and to take any and all actions to advance the Company’s rights, including filing and
         pleading, and in connection therewith, the Company is hereby authorized and directed to
         execute appropriate retention agreements, pay appropriate retainers prior to and
         immediately upon the filing of the Chapter 11 Case, and to cause to be filed an
         appropriate application for authority to retain the services of Dentons US, LLP;
                 WHEREAS, the Board has determined, in the good-faith exercise of its
         reasonable business judgment, that it is necessary, advisable and in the best interests of
         the Company, having considered the charitable mission of the Company, as well as the
         interests of creditors and other interested parties, to engage local counsel for the
         Company in connection with the Chapter 11 Case, subject to Bankruptcy Court approval;
                 WHEREAS, the Board has determined, in the good-faith exercise of its
         reasonable business judgment, that it is necessary, advisable and in the best interests of
         the Company, having considered the charitable mission of the Company, as well as the
         interests of creditors and other interested parties, to engage a claims agent for the
         Company in connection with the Chapter 11 Case, subject to Bankruptcy Court approval;
                 WHEREAS, the Board has determined, in the good-faith exercise of its
         reasonable business judgment, that it is necessary, advisable and in the best interests of
         the Company, having considered the charitable mission of the Company, as well as the
         interests of creditors and other interested parties, to engage a financial advisor for the
         Company in connection with the Chapter 11 Case, subject to Bankruptcy Court approval;
                 WHEREAS, the Board has determined, in the good-faith exercise of its
         reasonable business judgment, that it is necessary, advisable and in the best interests of
         the Company, having considered the charitable mission of the Company, as well as the
         interests of creditors and other interested parties, to engage Michael Lane as Chief
         Restructuring Officer for the Company in connection with the Chapter 11 Case, subject to
         Bankruptcy Court approval; and

                                                  2
110748565\V-4


    19-01189-11       Doc 1-2    Filed 05/06/19       Entered 05/06/19 08:53:25      Pg 2 of 9
                 WHEREAS, the Board has determined, in the good-faith exercise of its
         reasonable business judgment, that the Company is authorized to retain other
         professionals as determined to be necessary in connection with the Chapter 11 Case,
         subject to Bankruptcy Court approval;
                NOW, THEREFORE,
                 BE IT RESOLVED, that the Company is authorized to engage Dentons US LLP
         as general bankruptcy counsel for the Company in connection with the Chapter 11 Case,
         subject to Bankruptcy Court approval;
                BE IT RESOLVED, that the Company is authorized to engage local counsel for
         the Company upon the approval of John M. Gallagher in connection with the Chapter 11
         Case, subject to Bankruptcy Court approval;
                BE IT RESOLVED, that the Company is authorized to engage a claims agent for
         the Company upon the approval of John M. Gallagher in connection with the Chapter 11
         Case, subject to bankruptcy court approval;
                 BE IT RESOLVED, that the Company is authorized to engage a financial advisor
         for the Company upon the approval of John M. Gallagher in connection with the Chapter
         11 Case, subject to Bankruptcy Court approval;
                 BE IT RESOLVED, that the Company is authorized to engage Michael Lane as
         chief restructuring officer for the Company in connection with the Chapter 11 Case,
         subject to bankruptcy court approval;
                 BE IT RESOLVED, that John M. Gallagher, in his discretion, is hereby
         authorized and directed on behalf of and in the name of the Company to employ
         additional professionals as he deems necessary to represent and assist the Company in
         carrying out its duties under the Bankruptcy Code or to carry out the purpose and intent
         of the foregoing resolutions; that he, in his discretion, is authorized and directed on behalf
         of and in the name of the Company to execute appropriate retention agreements, pay
         appropriate retainers prior to and immediately upon the filing of the Chapter 11 Case, and
         to cause to be filed an appropriate application for authority to retain the services of any
         additional professional; and
                 BE IT RESOLVED, that John M. Gallagher, in his discretion, is hereby
         authorized and empowered on behalf of and in the name of the Company to engage and
         retain all assistance by legal counsel, accountants, investment banking advisors, financial
         advisors, restructuring advisors, and any other professionals, subject to Bankruptcy Court
         approval, and to perform any and all further acts and deeds that he deems necessary,
         proper and/or advisable, in furtherance thereof with a view to the successful prosecution
         of the Chapter 11 Case.


    C. Credit Facility:
                WHEREAS, it has been proposed that the Company and its affiliates and
         subsidiaries (i) enter into that certain Debtor in Possession Credit Facility with JMB
         Financial Advisors or a designated affiliate (the “Lender”) providing: (a) that a $36
         million non-revolving loan which will fund operations and administration of the Chapter

                                                   3
110748565\V-4


    19-01189-11       Doc 1-2     Filed 05/06/19       Entered 05/06/19 08:53:25        Pg 3 of 9
         11 Case and payoff existing lenders Banner Bank and MidCap Financial, secured by all
         of the assets of Sunnyside Community Hospital Association dba Sunnyside Community
         Hospital & Clinics dba Astria Sunnyside Hospital and accounts receivable of SHC
         Medical Center - Yakima dba Astria Regional Medical Center and SHC Medical Center -
         Toppenish dba Astria Toppenish Hospital; (b) that interest on the loan is payable monthly
         with an interest rate of twelve (12) percent on outstanding funds drawn; (c) that the loan
         matures at the earlier of confirmation of a plan of reorganization, sale of substantially all
         assets, or on December 31, 2019; and (d) that certain milestones are met with regard to
         the Chapter 11 Case if cash flow from operations are not sufficient to sustain operations
         without additional borrowing within 120 days of the commencement of the Chapter 11
         Case, all of which the Company and its affiliates and subsidiaries, as borrowers, in their
         capacities as debtors in possession in the Chapter 11 Case will execute in the forms
         presented to the Board subject to any further modifications negotiated between the
         Company and its affiliates and subsidiaries and Lender and approved by John M.
         Gallagher in the exercise of his reasonable discretion and upon the advice of counsel to
         be in the best interests of the Company and its affiliates and subsidiaries; and (ii) adopt
         that certain budget (the “Budget”) presented to the Board subject to any further
         modification negotiated between the Company and its affiliates and subsidiaries and
         Lender and approved by the John M. Gallagher in the exercise of his reasonable
         discretion; and

                 WHEREAS, after due consideration, the Board deems it advisable and in the best
         interests of the Company and its affiliates and subsidiaries, their creditors and other
         parties in interest to approve the DIP Credit Facility and adopt the Budget and, subject to
         the approval of the Bankruptcy Court, to enter into and perform under the DIP Credit
         Facility and to act in accordance with any related orders of the Bankruptcy Court.

                  NOW, THEREFORE, BE IT RESOLVED, that the DIP Credit Facility and the
         Budget, subject to any further modifications negotiated between the Company and its
         affiliates and subsidiaries and Lender and approved by John M. Gallagher in the exercise
         of his reasonable discretion and upon the advice of counsel are adopted, approved and
         ratified in all respects; and

         RESOLVED FURTHER, that John M. Gallagher, in his discretion, is hereby authorized
         and directed on behalf of and in the name of the Company and its affiliates and
         subsidiaries to sign the DIP Credit Facility for and on behalf of the Company and its
         affiliates and subsidiaries, to do or cause to be done all such acts and things, and to take
         all actions deemed necessary or appropriate, to cause the Company and its affiliates and
         subsidiaries to obtain the Bankruptcy Court’s approval of the DIP Credit Facility and the
         Budget.




                                                   4
110748565\V-4


    19-01189-11       Doc 1-2     Filed 05/06/19       Entered 05/06/19 08:53:25       Pg 4 of 9
19-01189-11   Doc 1-2   Filed 05/06/19   Entered 05/06/19 08:53:25   Pg 5 of 9
19-01189-11   Doc 1-2   Filed 05/06/19   Entered 05/06/19 08:53:25   Pg 6 of 9
19-01189-11   Doc 1-2   Filed 05/06/19   Entered 05/06/19 08:53:25   Pg 7 of 9
19-01189-11   Doc 1-2   Filed 05/06/19   Entered 05/06/19 08:53:25   Pg 8 of 9
19-01189-11   Doc 1-2   Filed 05/06/19   Entered 05/06/19 08:53:25   Pg 9 of 9
